           Case 1:19-cv-01127-NONE-BAM Document 20 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     SARAH NICOLE RAMIREZ,                             No. 1:19-cv-01127-NONE-BAM
11
                     Plaintiff,                        ORDER ADOPTING FINDINGS AND
12                                                     RECOMMENDATIONS AND GRANTING
              v.                                       MOTION FOR ATTORNEYS’ FEES
13                                                     PURSUANT TO 42 U.S.C. § 406(b)
     COMMISSIONER OF SOCIAL SECURITY,
14                                                     (Doc. Nos. 14, 19)
                     Defendant.
15

16

17          On August 15, 2019, Plaintiff Sarah Nicole Ramirez, proceeding through counsel, filed

18 the complaint in this action seeking review of a decision of the Commissioner of Social

19 Security. (Doc. No. 1.) The matter was referred to a United States Magistrate Judge pursuant
20 to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 11, 2020, the assigned magistrate judge issued findings and recommendations

22 to grant a motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b) filed by David F. Chermol,

23 counsel for plaintiff. Those findings and recommendations were served on the parties and

24 contained notice that any objections thereto were to be filed within fourteen (14) days after

25 service. The period for filing objections has passed and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

27 court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28 /////

                                                   1
        Case 1:19-cv-01127-NONE-BAM Document 20 Filed 08/31/20 Page 2 of 2


 1 the court finds the pending findings and recommendations to be supported by the record and

 2 proper analysis.

 3        Accordingly:

 4          1.    The findings and recommendations issued on August 11, 2020 (Doc. No. 19) are

 5 adopted in full;

 6          2.    The motion for attorneys’ fees under 42 U.S.C. § 406(b) (Doc. No. 14) is

 7 GRANTED;

 8          3.    David F. Chermol, Esq., counsel for plaintiff, is awarded $6,390.15 in attorneys’

 9 fees pursuant to 42 U.S.C. § 406(b); and

10          4.    Counsel for plaintiff is directed to compensate plaintiff in the amount of

11 $1,224.00 for fees previously awarded pursuant to the EAJA.

12 IT IS SO ORDERED.

13
      Dated:     August 29, 2020
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   2
